UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1188


SUSAN NEAL MATOUSEK,

                    Plaintiff - Appellant,

             v.

KEFFER REALTY; ARCCO, L.L.C., d/b/a Creed Realty; TIDEWATER
MORTGAGE; JIM BELOTE; RON RUNNELLS; CHRIS MILLER; WESLEY
RONALD BAGWELL; MIA ROBERSON; ALAN KEFFER; LISA STRONG,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00293-RAJ-LRL)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Susan Neal Matousek, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Neal Matousek appeals the district court’s order dismissing her second

amended complaint for failure to state a claim and for failure to effect timely service.

On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th

Cir. R. 34(b). Because Matousek’s informal brief does not challenge the bases for the

district court’s disposition, Matousek has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we grant leave to proceed in forma pauperis and affirm the

district court’s judgment. We deny Matousek’s motion for an en banc hearing in May

2019 and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2